Per Curiam,
This is an appeal from the affirmance of an award by the Workmen’s Compensation Board, and, subsequently, *276by tbe court below. Tbe learned president judge of tbe latter tribunal correctly disposed of tbe case in tbe following excerpts from bis opinion: “Donald LeRoy Lupfer died by his own band. Tbe referee awarded compensation to bis widow, on tbe theory that, although Lupfer’s death was self-inflicted, bis act was not intentional, inasmuch as be was delirious at tbe time, and bad become so as tbe result of a physical injury accidentally sustained while on duty in tbe service of tbe defendant. ......On July 23, 1919, while......employed as an electrician, Lupfer accidentally received a shock......, which ‘doubled up bis arms and twisted him over’; be complained of pain in bis side, but returned to bis task. He worked on tbe next two days, and reported for work on Saturday, July 26th, but quit very soon, as be was too ill to do anything......Lupfer shot himself at bis home ......on Thursday, July 31,1919, at eleven o’clock a. m., while bis wife was temporarily absent from bis room. ......On July 30th, Lupfer bad been delirious____ Tbe attending physician saw him last on tbe morning of tbe suicide; be was then worse than be bad been, and was ‘becoming irrational.’ His temperature was 103, and be was suffering from pleurisy and pneumonia [tbe latter resulting from tbe former]. His physician thought that bis mental condition was such that be feared be might jump out of tbe window......Tbe pain in Lupfer’s right side was intense; be could not sleep or lie down. He said, on tbe morning on which be killed himself, ‘My God! I cannot stand this much longer!’ ......His infection with pleurisy was probably tbe result of tbe lowering of Lupfer’s vitality as tbe result of an electric shock, or tbe result of an irritation or injury to bis chest......Lupfer’s tenth rib, on bis right side, was broken; that rib was immediately over tbe lung attacked by pleurisy......There is evidence on which a jury might have reached tbe conclusion that Lupfer killed himself while delirious from tbe poison in bis system and frantic with tbe terrific pain with which be *277was suffering. It cannot be said that the findings of the referee were wholly without support......[Furthermore] Lupfer’s death can fairly be said to have ensued from the ‘resultant effects of the violence’ sustained by the ‘physical structure of his body’ through the electrical shock that he received, whether that caused the fracture of his rib and the consequent .injury to his chest or merely so reduced his vitality as to render him liable to infection.”
Although not couched in these precise words, the various statements of the referee, when read together, are tantamount to a finding that deceased killed himself while possessed by an uncontrollable insane impulse, or while in a delirium, or frenzy, without rational knowledge of the physical consequences of his act. This, with the other findings, already indicated, is sufficient to sustain the award; for we agree with the court below that “it is possible to point out evidence (not perhaps the strongest or most persuasive, but still tangible evidence) to support every finding of the referee, approved by the board.”
The assignments of error are overruled and the judgment is affirmed.